Kruse, J.:
Angelo Mattruecio, the relator’s nephew, was convicted of the crime of petit larceny on the 16th day of June, 1909, by a justice of the peace in Montgomery county, and committed by the magistrate to the State Agricultural and Industrial School, under the provisions of the statute relating to that institution. At the time of his conviction and commitment the boy was fifteen years of age. Neither of his parents, nor any guardian or custodian of the child was present at the examination before the magistrate, and none of them had any notice thereof.
It is contended on his behalf that the magistrate did not have jurisdiction to proceed wi,th the examination and convict and commit the boy in the absence of either of his parents or a guardian or custodian of the boy, without such notice. That contention seems to be based upon certain provisions of section 486 of the Penal Law relating to children. The section provides among other things that any child actually or apparently under the age of sixteen years, who is found doing certain prohibited acts, or comes within certain descriptions therein referred to must be arrested and brought before a proper court or magistrate, and may be committed to any. incorporated charitable reformatory or other institution, as therein provided. The particular provisions in that section to which counsel for the relator calls attention, are contained in subdivisions 5 and 8, and are as follows: •
íí g -x- * * •
“ Whenever any child shall be committed to an institution under this chapter, and the warrant or commitment shall so state, and it shall appear therefrom that either parent, or any guardian or custodian of such child, was present at the examination before such court or magistrate, or had such notice thereof as was by such court or magistrate deemed and adjudged sufficient, -no further or other notice required by any local or special statute, in regard to the committal of children to such institution, shall be necessary, and such, *388commitment shall'in all respects be sufficient to authorize such institutions to receive and retain siich child in its custody as therein, directed. ***.•■ . •
“ 8. * •* . Any such child convicted of any misdemeanor shall be finally committed to some such institution, and not to any prison or jail or penitentiary longer than is necessary for its transfer thereto.”
Those provisions do not contain any requirement at all mailing it necessary that a parent or guardian or custodian of the child shall be present or have notice, of the examination, but simply provide that such presence, or notice, as therein stated, shall be sufficient, without regard1 to the ^provisions of. any local Or special statute.
As is pointed out by thé learned county judge in his able opinion, tHe charters of certain institutions require'such notice to be given, but no such requirement exists in the charter of this institution. jSTo statute containing such a requirement, applicable to the institution to'which the boy was committed, lias been called to our attention, and we know- of. none. In .the absence of any such statute, the magistrate could, proceed with the trial of the accused and convict .and commit him, without one of his parents or other legal custodian .of the' boy-being present, or having any notice of the proceedings.
. The.learned county judge has so fully discussed the question in its various aspects that further discussion upon our part is unnecessary. : We agree, with him that -the boy was properly committed. The writ of. habeas corpus was, therefore, properly dismissed, and the order to,that effect should be affirmed.
All concurred.
Order affirmed.